Citation Nr: 1429642	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.   

2.  Whether new and material evidence has been received to reopen service connection for chronic obstructive pulmonary disease.  

3.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.   

4.  Whether new and material evidence has been received to reopen service connection for cellulitis. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1980.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in January 2009 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

During the course of his appeal, the Veteran requested a hearing before the Board.  In August 2013, the Veteran's attorney indicated that the Veteran wished to cancel the Board hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) paperless files in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issues of service connection for asthma and whether new and material evidence has been received to reopen service connection for chronic obstructive pulmonary disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On August 27, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims of whether new and material evidence has been received to reopen the claims of service connection for diabetes mellitus and cellulitis.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claims of whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus and cellulitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On August 27, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims of whether new and material evidence has been received to reopen the claims of service connection for diabetes mellitus and cellulitis.  The Veteran's representative reiterated the intent to withdraw these claims in a January 2014 statement.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 


ORDER

The appeal of the claim of whether new and material evidence has been received to reopen the claims of service connection for diabetes mellitus and cellulitis is dismissed.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In a January 2014 statement, the Veteran's attorney refers to a December 2013 statement by the Veteran in which the Veteran describes events in service that he believes led to the current asthma and chronic obstructive pulmonary disease and he describes symptoms in service.  The December 2013 statement is not of record.  Thus, a remand is necessary to give the Veteran an opportunity to submit this statement in support of his claim since this statement is relevant to the claims for service connection.    

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed asthma and chronic obstructive pulmonary disease.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file. 

The record shows that the Veteran receives treatment for the claimed asthma and chronic obstructive pulmonary disease from the VA Healthcare System.  The RO should obtain the VA treatment records for treatment of the claimed disorders dated from August 2013.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and ask them to submit the December 2013 statement by the Veteran. 

2.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed asthma and chronic obstructive pulmonary disease.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

3. Obtain any pertinent VA treatment records showing treatment for the claimed asthma and chronic obstructive pulmonary disease dated from August 2013 to present from the VA Healthcare System. 

4. After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


